(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                      Syllabus
         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                      Syllabus

                 STOKELING v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEV ENTH CIRCUIT

   No. 17–5554. Argued October 9, 2018—Decided January 15, 2019
Petitioner Stokeling pleaded guilty to possessing a firearm and ammu-
  nition after having been convicted of a felony, in violation of 18
U.S. C. §922(g)(1). Based on Stokeling’s prior criminal history, the
  probation office recommended the mandatory minimum 15-year pris-
  on term that the Armed Career Criminal Act (ACCA) provides for
  §922(g) violators who have three previous convictions “for a violent
  felony,” §924(e). As relevant here, Stokeling objected that his prior
  Florida robbery conviction was not a “violent felony,” which ACCA
  defines, in relevant part, as “any crime punishable by imprisonment
  for a term exceeding one year” that “has as an element the use, at-
  tempted use, or threatened use of physical force against the person of
  another,” §924(e)(2)(B)(i). The District Court held that Stokeling’s
  actions during the robbery did not justify an ACCA sentence en-
  hancement, but the Eleventh Circuit reversed.
Held:
     1. ACCA’s elements clause encompasses a robbery offense that re-
  quires the defendant to overcome the victim’s resistance. Pp. 3–12.
        (a) As originally enacted, ACCA prescribed a sentence enhance-
  ment for certain individuals with three prior convictions “for robbery
  or burglary,” 18 U.S. C. App. §1202(a) (1982 ed., Supp. II), and de-
  fined robbery as an unlawful taking “by force or violence,”
  §1202(c)(8)—a clear reference to common-law robbery, which re-
  quired a level of “force” or “violence” sufficient to overcome the re-
  sistance of the victim, however slight. When Congress amended AC-
  CA two years later, it replaced the enumerated crimes with the
  elements clause, an expanded enumerated offenses clause, and the
  now-defunct residual clause. The new elements clause extended AC-
  CA to cover any offense that has as an element “the use, attempted
2                   STOKELING v. UNITED STATES

                                 Syllabus

    use, or threatened use of physical force,” §924(e)(2)(B)(i) (emphasis
    added). By replacing robbery with a clause that has “force” as its
    touchstone, Congress retained the same common-law definition that
    undergirded the definition of robbery in the original ACCA. This
    understanding is buttressed by the then widely accepted definitions of
    robbery among the States, a significant majority of which defined
    nonaggravated robbery as requiring a degree of force sufficient only
    to overcome a victim’s resistance. Under Stokeling’s reading, many
    of those state robbery statutes would not qualify as ACCA predicates.
    But federal criminal statutes should not be construed in ways that
    would render them inapplicable in many States. Pp. 3–8.
          (b) This understanding of “physical force” comports with Johnson
    v. United States, 559 U.S. 133. The force necessary for misdemeanor
    battery addressed in Johnson does not require resistance or even
    physical aversion on the part of the victim. Rather, the “slightest of-
    fensive touching” would qualify. Id., at 139. It is thus different in
    kind from the force necessary to overcome resistance by a victim,
    which is inherently “violent” in the sense contemplated by Johnson
    and “suggest[s] a degree of power that would not be satisfied by the
    merest touching.” Ibid. Johnson did not purport, as Stokeling sug-
    gests, to establish a force threshold so high as to exclude even rob-
    bery from ACCA’s scope. Pp. 8–10.
          (c) Stokeling’s suggested definition of “physical force”—force
    “reasonably expected to cause pain or injury”—is inconsistent with
    the degree of force necessary to commit robbery at common law.
    Moreover, the Court declined to adopt this standard in Johnson.
    Stokeling’s proposal would prove exceedingly difficult to apply, would
    impose yet another indeterminable line-drawing exercise on the lower
    courts, and is not supported by United States v. Castleman, 572
U.S. 157. Pp. 10–12.
       2. Robbery under Florida law qualifies as an ACCA-predicate of-
    fense under the elements clause. The term “physical force” in ACCA
    encompasses the degree of force necessary to commit common-law
    robbery. And the Florida Supreme Court has made clear that the
    robbery statute requires “resistance by the victim that is overcome by
    the physical force of the offender.” Robinson v. State, 692 So. 2d 883,
    886. Pp. 12–13.
684 Fed. Appx. 870, affirmed.

  THOMAS, J., delivered the opinion of the Court, in which BREYER,
ALITO, GORSUCH, and KAVANAUGH, JJ., joined. S OTOMAYOR, J., filed a
dissenting opinion, in which ROBERTS, C. J., and GINSBURG and KAGAN,
JJ., joined.
                      Cite as: 586 U. S. ____ (2019)                            1

                           Opinion of the Court
     NOTICE: This opinion is subject to formal revision before publication in
    the preliminary print of the United States Reports. Readers are requested
    to notify the Reporter of Decisions, Supreme Court of the United States,
    Washington, D. C. 20543, of any typographical or other formal errors, in
    order that corrections may be made before the preliminary print goes to
    press.


SUPREME COURT OF THE UNITED STATES
                                _________________


                                No. 17–5554
                                _________________


        DENARD STOKELING, PETITIONER v.
                UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEV ENTH CIRCUIT
                            [January 15, 2019]

  JUSTICE THOMAS delivered the opinion of the Court.
  This case requires us to decide whether a robbery of-
fense that has as an element the use of force sufficient to
overcome a victim’s resistance necessitates the use of
“physical force” within the meaning of the Armed Career
Criminal Act (ACCA), 18 U.S. C. §924(e)(2)(B)(i). We
conclude that it does.
                             I
  In the early hours of July 27, 2015, two people burgled
the Tongue & Cheek restaurant in Miami Beach, Florida.
Petitioner Denard Stokeling was an employee of the res-
taurant, and the Miami Beach Police identified him as a
suspect based on surveillance video from the burglary and
witness statements. After conducting a criminal back-
ground check, police learned that Stokeling had previously
been convicted of three felonies—home invasion, kidnap-
ing, and robbery. When confronted, Stokeling admitted
that he had a gun in his backpack. The detectives opened
the backpack and discovered a 9-mm semiautomatic fire-
arm, a magazine, and 12 rounds of ammunition.
2                 STOKELING v. UNITED STATES

                        Opinion of the Court

   Stokeling pleaded guilty in federal court to possessing a
firearm and ammunition after having been convicted of a
felony, in violation of 18 U.S. C. §922(g)(1). The probation
office recommended that Stokeling be sentenced as an
armed career criminal under ACCA, which provides that a
person who violates §922(g) and who has three previous
convictions for a “violent felony” shall be imprisoned for a
minimum of 15 years. §924(e). ACCA defines “violent
felony” as “any crime punishable by imprisonment for a
term exceeding one year” that
       “(i) has as an element the use, attempted use, or
     threatened use of physical force against the person of
     another; or
       “(ii) is burglary, arson, or extortion, involves use of
     explosives, or otherwise involves conduct that pre-
     sents a serious potential risk of physical injury to an-
     other.” §924(e)(2)(B).
  As relevant here, Stokeling objected that his 1997 Florida
robbery conviction was not a predicate offense under
ACCA. This conviction, he argued, did not qualify under
the first clause—the “elements clause”—because Florida
robbery does not have “as an element the use, attempted
use, or threatened use of physical force.” *
  Under Florida law, robbery is defined as “the taking of
money or other property . . . from the person or custody of
another, . . . when in the course of the taking there is the
use of force, violence, assault, or putting in fear.” Fla.
Stat. §812.13(1) (1995). The Florida Supreme Court has
explained that the “use of force” necessary to commit
robbery requires “resistance by the victim that is overcome
by the physical force of the offender.” Robinson v. State,
——————
  * The Government did not argue that Florida robbery should qualify
under §924(e)(2)(B)(ii), presumably because robbery is not among the
enumerated offenses and the Court held the “residual clause” unconsti-
tutionally vague in Johnson v. United States, 576 U. S. ___ (2015).
                  Cite as: 586 U. S. ____ (2019)           3

                      Opinion of the Court

692 So. 2d 883, 886 (1997).
  Instead of applying a categorical approach to the ele-
ments clause, the District Court evaluated whether the
facts of Stokeling’s robbery conviction were serious enough
to warrant an enhancement. The court concluded that,
although Stokeling “ ‘grabbed [the victim] by the neck and
tried to remove her necklaces’ ” as she “ ‘held onto’ ” them,
his actions did not “justify an enhancement.” Sentencing
Hearing in 15–cv–20815 (SD Fla.), Doc. 45, pp. 10–11.
The court then sentenced Stokeling to less than half of the
mandatory minimum 15-year term of imprisonment pro-
vided by ACCA.
  The Eleventh Circuit reversed. 684 Fed. Appx. 870
(2017). It held that the District Court erred in making its
own factual determination about the level of violence
involved in Stokeling’s particular robbery offense. Id., at
871. The court also rejected Stokeling’s argument that
Florida robbery does not categorically require sufficient
force to constitute a violent felony under ACCA’s elements
clause. Id., at 871–872.
  We granted certiorari to address whether the “force”
required to commit robbery under Florida law qualifies as
“physical force” for purposes of the elements clause. 584
U. S. ___ (2018). We now affirm.
                            II
  Construing the language of the elements clause in light
of the history of ACCA and our opinion in Johnson v.
United States, 559 U.S. 133 (2010), we conclude that the
elements clause encompasses robbery offenses that re-
quire the criminal to overcome the victim’s resistance.
                            A
  As originally enacted, ACCA prescribed a 15-year mini-
mum sentence for any person who received, possessed, or
transported a firearm following three prior convictions “for
4              STOKELING v. UNITED STATES

                     Opinion of the Court

robbery or burglary.” 18 U.S. C. App. §1202(a) (1982 ed.,
Supp. II). Robbery was defined in relevant part as “any
felony consisting of the taking of the property of another
from the person or presence of another by force or vio-
lence.” §1202(c)(8) (1982 ed., Supp. II) (emphasis added).
  The statute’s definition mirrored the elements of the
common-law crime of robbery, which has long required
force or violence. At common law, an unlawful taking was
merely larceny unless the crime involved “violence.” 2 J.
Bishop, Criminal Law §1156, p. 860 (J. Zane & C. Zollman
eds., 9th ed. 1923). And “violence” was “committed if
sufficient force [was] exerted to overcome the resistance
encountered.” Id., at 861.
  A few examples illustrate the point. Under the common
law, it was robbery “to seize another’s watch or purse, and
use sufficient force to break a chain or guard by which it is
attached to his person, or to run against another, or rudely
push him about, for the purpose of diverting his attention
and robbing him.” W. Clark & W. Marshall, Law of Crimes
554 (H. Lazell ed., 2d ed. 1905) (Clark & Marshall) (foot-
notes omitted). Similarly, it was robbery to pull a dia-
mond pin out of a woman’s hair when doing so tore away
hair attached to the pin. See 2 W. Russell, Crimes and
Indictable Misdemeanors 68 (2d ed. 1828). But the crime
was larceny, not robbery, if the thief did not have to over-
come such resistance.
  In fact, common-law authorities frequently used the
terms “violence” and “force” interchangeably. See ibid.
(concluding that “if any injury be done to the person, or
there be any struggle by the party to keep possession of
the property before it be taken from him, there will be a
sufficient actual ‘violence’ ” to establish robbery); Clark &
Marshall 553 (“Sufficient force must be used to overcome
resistance. . . . If there is any injury to the person of the
owner, or if he resists the attempt to rob him, and his
resistance is overcome, there is sufficient violence to make
                 Cite as: 586 U. S. ____ (2019)           5

                     Opinion of the Court

the taking robbery, however slight the resistance” (em-
phasis added)). The common law also did not distinguish
between gradations of “violence.” If an act physically
overcame a victim’s resistance, “however slight” that
resistance might be, it necessarily constituted violence.
Ibid.; 4 W. Blackstone, Commentaries on the Laws of
England 242 (1769) (distinguishing “taking . . . by force”
from “privately stealing,” and stating that the use of this
“violence” differentiates robbery from other larcenies); see
also 3 id., at 120 (explaining, in the battery context, that
“the law cannot draw the line between different degrees of
violence, and therefore totally prohibits the first and
lowest stage of it”).
   The overlap between “force” and “violence” at common
law is reflected in modern legal and colloquial usage of
these terms. “Force” means “[p]ower, violence, or pressure
directed against a person or thing,” Black’s Law Diction-
ary 656 (7th ed. 1999), or “unlawful violence threatened or
committed against persons or property,” Random House
Dictionary of the English Language 748 (2d ed. 1987).
Likewise, “violence” implies force, including an “unjust or
unwarranted use of force.” Black’s Law Dictionary, at
1564; accord, Random House Dictionary, at 2124 (“rough
or injurious physical force, action, or treatment,” or “an
unjust or unwarranted exertion of force or power, as
against rights or laws”).
   Against this background, Congress, in the original
ACCA, defined robbery as requiring the use of “force or
violence”—a clear reference to the common law of robbery.
See Samantar v. Yousuf, 560 U.S. 305, 320, n. 13 (2010)
(“Congress ‘is understood to legislate against a back-
ground of common-law . . . principles’ ”). And the level of
“force” or “violence” needed at common law was by this
time well established: “Sufficient force must be used to
overcome resistance . . . however slight the resistance.”
Clark & Marshall 553.
6               STOKELING v. UNITED STATES

                      Opinion of the Court

   In 1986, Congress amended the relevant provisions of
ACCA to their current form. The amendment was titled
Expansion of Predicate Offenses for Armed Career Crimi-
nal Penalties. See Career Criminals Amendment Act of
1986, §1402, 100 Stat. 3207–39. This amendment re-
placed the two enumerated crimes of “robbery or burglary”
with the current elements clause, a new enumerated-
offenses list, and a (now-defunct) residual clause. See
Johnson v. United States, 576 U. S. ___ (2015). In the new
statute, robbery was no longer enumerated as a predicate
offense. But the newly created elements clause extended
ACCA to cover any offense that has as an element “the
use, attempted use, or threatened use of physical force.”
18 U.S. C. §924(e)(2)(B)(i) (2012 ed.) (emphasis added).
   “ ‘[I]f a word is obviously transplanted from another
legal source, whether the common law or other legislation,
it brings the old soil with it.’ ” Hall v. Hall, 584 U. S. ___,
___ (2018) (slip op., at 13) (quoting Frankfurter, Some
Reflections on the Reading of Statutes, 47 Colum. L. Rev.
527, 537 (1947)). That principle supports our interpreta-
tion of the term “force” here. By retaining the term “force”
in the 1986 version of ACCA and otherwise “[e]xpan[ding]”
the predicate offenses under ACCA, Congress made clear
that the “force” required for common-law robbery would be
sufficient to justify an enhanced sentence under the new
elements clause. We can think of no reason to read “force”
in the revised statute to require anything more than the
degree of “force” required in the 1984 statute. And it
would be anomalous to read “force” as excluding the quin-
tessential ACCA-predicate crime of robbery, despite the
amendment’s retention of the term “force” and its stated
intent to expand the number of qualifying offenses.
   The symmetry between the 1984 definition of robbery
(requiring the use of “force or violence”) and the 1986
elements clause (requiring the use of “physical force”) is
striking. By replacing robbery as an enumerated offense
                 Cite as: 586 U. S. ____ (2019)           7

                     Opinion of the Court

with a clause that has “force” as its touchstone, Congress
made clear that “force” retained the same common-law
definition that undergirded the original definition of rob-
bery adopted a mere two years earlier. That conclusion is
reinforced by the fact that the original 1984 statute de-
fined “robbery” using terms with well-established common-
law meanings.
   Our understanding of “physical force” is further but-
tressed by the then widely accepted definitions of robbery
in the States. In 1986, a significant majority of the States
defined nonaggravated robbery as requiring force that
overcomes a victim’s resistance. The Government counts
43 States that measured force by this degree, 5 States that
required “force” to cause bodily injury, and 2 States and
the District of Columbia that permitted force to encompass
something less, such as purse snatching. App. B to Brief
for United States. Stokeling counters that, at most, 31
States defined force as overcoming victim resistance.
Reply Brief 21. We need not declare a winner in this
numbers game because, either way, it is clear that many
States’ robbery statutes would not qualify as ACCA predi-
cates under Stokeling’s reading.
   His reading would disqualify more than just basic-
robbery statutes. Departing from the common-law under-
standing of “force” would also exclude other crimes that
have as an element the force required to commit basic
robbery. For instance, Florida requires the same element
of “force” for both armed robbery and basic robbery. See
Fla. Stat. §812.13(2)(a) (distinguishing armed robbery
from robbery by requiring the additional element of
“carr[ying] a firearm or other deadly weapon” during the
robbery). Thus, as Stokeling’s counsel admitted at oral
argument, “armed robbery in Florida” would not qualify
under ACCA if his view were adopted. Tr. of Oral Arg. 3–
4; see United States v. Lee, 886 F.3d 1161, 1163, n. 1
(CA11 2018) (treating “Florida strong-arm robbery [i.e.,
8               STOKELING v. UNITED STATES

                      Opinion of the Court

basic robbery], armed robbery, and attempted robbery . . .
the same for purposes of analyzing the ACCA’s elements
clause”).
   Where, as here, the applicability of a federal criminal
statute requires a state conviction, we have repeatedly
declined to construe the statute in a way that would ren-
der it inapplicable in many States. See, e.g., United States
v. Castleman, 572 U.S. 157, 167 (2014) (reading “physical
force” to include common-law force, in part because a
different reading would render 18 U.S. C. §922(g)(9)
“ineffectual in at least 10 States”); Voisine v. United
States, 579 U. S. ___, ___ (2016) (slip op., at 9) (declining to
interpret §912(a)(33)(A) in a way that would “risk render-
ing §922(g)(9) broadly inoperative” in 34 States and the
District of Columbia). That approach is appropriate here
as well.
                              B
  Our understanding of “physical force” comports with
Johnson v. United States, 559 U.S. 133 (2010). There, the
Court held that “ ‘actua[l] and intentiona[l] touching’ ”—
the level of force necessary to commit common-law misde-
meanor battery—did not require the “degree of force”
necessary to qualify as a “violent felony” under ACCA’s
elements clause. Id., at 138, 140. To reach this conclu-
sion, the Court parsed the meaning of the phrase “physical
force.” First, it explained that the modifier “physical”
“plainly refers to force exerted by and through concrete
bodies—distinguishing physical force, from, for example,
intellectual force or emotional force.” Id., at 138. The
Court then considered “whether the term ‘force’ in [the
elements clause] has the specialized meaning that it bore
in the common-law definition of battery.” Id., at 139.
After reviewing the context of the statute, the Court re-
jected the Government’s suggestion that “force” encom-
passed even the “slightest offensive touching.” Ibid.
                  Cite as: 586 U. S. ____ (2019)             9

                      Opinion of the Court

Instead, it held that “physical force” means “violent force—
that is, force capable of causing physical pain or injury to
another person.” Id., at 140. Applying that standard to a
Florida battery law criminalizing “any intentional physical
contact,” the Court concluded that the law did not require
the use of “physical force” within the meaning of ACCA.
Ibid.
   Stokeling argues that Johnson rejected as insufficient
the degree of “force” required to commit robbery under
Florida law because it is not “substantial force.” We dis-
agree. The nominal contact that Johnson addressed in-
volved physical force that is different in kind from the
violent force necessary to overcome resistance by a victim.
The force necessary for misdemeanor battery does not
require resistance or even physical aversion on the part of
the victim; the “unwanted” nature of the physical contact
itself suffices to render it unlawful. See State v. Hearns,
961 So. 2d 211, 216 (Fla. 2007).
   By contrast, the force necessary to overcome a victim’s
physical resistance is inherently “violent” in the sense
contemplated by Johnson, and “suggest[s] a degree of
power that would not be satisfied by the merest touching.”
559 U.S., at 139. This is true because robbery that must
overpower a victim’s will—even a feeble or weak-willed
victim—necessarily involves a physical confrontation and
struggle. The altercation need not cause pain or injury or
even be prolonged; it is the physical contest between the
criminal and the victim that is itself “capable of causing
physical pain or injury.” Id., at 140. Indeed, Johnson
itself relied on a definition of “physical force” that specifi-
cally encompassed robbery: “ ‘[f]orce consisting in a physi-
cal act, esp. a violent act directed against a robbery vic-
tim.’ ” Id., at 139 (quoting Black’s Law Dictionary 717 (9th
ed. 2009); emphasis added). Robbery thus has always
been within the “ ‘category of violent, active crimes’ ” that
Congress included in ACCA. 559 U.S., at 140.
10             STOKELING v. UNITED STATES

                     Opinion of the Court

   To get around Johnson, Stokeling cherry picks adjec-
tives from parenthetical definitions in the opinion, insist-
ing that the level of force must be “severe,” “extreme,”
“furious,” or “vehement.” These adjectives cannot bear the
weight Stokeling would place on them. They merely sup-
ported Johnson’s actual holding: that common-law battery
does not require “force capable of causing physical pain or
injury.” Ibid. Johnson did not purport to establish a force
threshold so high as to exclude even robbery from ACCA’s
scope. Moreover, Stokeling ignores that the Court also
defined “violence” as “ ‘unjust or improper force.’ ” Ibid.
(emphasis added). As explained above, the common law
similarly linked the terms “violence” and “force.” Over-
coming a victim’s resistance was per se violence against
the victim, even if it ultimately caused minimal pain or
injury. See Russell, Crimes and Indictable Misdemeanors,
at 68.
                               C
  In the wake of Johnson, the Court has repeated its
holding that “physical force” means “ ‘force capable of
causing physical pain or injury.’ ” Sessions v. Dimaya,
584 U. S. ___, ___ (2018) (slip op., at 19–20) (quoting
Johnson, supra, at 140); see also Castleman, supra, at
173–174 (Scalia, J., concurring in part and concurring in
judgment).
   Finding this definition difficult to square with his posi-
tion, Stokeling urges us to adopt a new, heightened read-
ing of physical force: force that is “reasonably expected to
cause pain or injury.” For the reasons already explained,
that definition is inconsistent with the degree of force
necessary to commit robbery at common law. Moreover,
the Court declined to adopt that standard in Johnson,
even after considering similar language employed in a
nearby statutory provision, 18 U.S. C. §922(g)(8)(C)(ii).
559 U.S., at 143. The Court instead settled on “force
                  Cite as: 586 U. S. ____ (2019)           11

                      Opinion of the Court

capable of causing physical pain or injury.” Id., at 140
(emphasis added). “Capable” means “susceptible” or “hav-
ing attributes . . . required for performance or accom-
plishment” or “having traits conducive to or features per-
mitting.” Webster’s Ninth New Collegiate Dictionary 203
(1983); see also Oxford American Dictionary and Thesau-
rus 180 (2d ed. 2009) (“having the ability or quality neces-
sary to do”). Johnson thus does not require any particular
degree of likelihood or probability that the force used will
cause physical pain or injury; only potentiality.
   Stokeling’s proposed standard would also prove exceed-
ingly difficult to apply. Evaluating the statistical proba-
bility that harm will befall a victim is not an administra-
ble standard under our categorical approach. Crimes can
be committed in many different ways, and it would be
difficult to assess whether a crime is categorically likely to
harm the victim, especially when the statute at issue lacks
fine-tuned gradations of “force.” We decline to impose yet
another indeterminable line-drawing exercise on the lower
courts.
   Stokeling next contends that Castleman held that minor
uses of force do not constitute “violent force,” but he mis-
reads that opinion. In Castleman, the Court noted that for
purposes of a statute focused on domestic-violence misde-
meanors, crimes involving relatively “minor uses of force”
that might not “constitute ‘violence’ in the generic sense”
could nevertheless qualify as predicate offenses. 572
U.S., at 165. The Court thus had no need to decide more
generally whether, under Johnson, conduct that leads to
relatively minor forms of injury—such as “a cut, abrasion,
[or] bruise”—“necessitate[s]” the use of “violent force.” 572
U.S., at 170. Only Justice Scalia’s separate opinion ad-
dressed that question, and he concluded that force as small
as “hitting, slapping, shoving, grabbing, pinching, biting,
and hair pulling,” id., at 182 (alterations omitted), satis-
fied Johnson’s definition. He reasoned that “[n]one of
12             STOKELING v. UNITED STATES

                      Opinion of the Court

those actions bears any real resemblance to mere offensive
touching, and all of them are capable of causing physical
pain or injury.” 572 U.S., at 182. This understanding of
“physical force” is consistent with our holding today that
force is “capable of causing physical injury” within the
meaning of Johnson when it is sufficient to overcome a
victim’s resistance. Such force satisfies ACCA’s elements
clause.
                              III
   We now apply these principles to Florida’s robbery
statute to determine whether it “has as an element the
use, attempted use, or threatened use of physical force
against the person of another.” 18 U.S. C. §924(e)(2)(B)(i).
We conclude that it does.
   As explained, Florida law defines robbery as “the taking
of money or other property . . . from the person or custody
of another, . . . when in the course of the taking there is
the use of force, violence, assault, or putting in fear.” Fla.
Stat. §812.13(1). The Florida Supreme Court has made
clear that this statute requires “resistance by the victim
that is overcome by the physical force of the offender.” Rob-
inson v. State, 692 So. 2d 883, 886 (1997). Mere “snatch-
ing of property from another” will not suffice. Ibid.
   Several cases cited by the parties illustrate the applica-
tion of the standard articulated in Robinson. For example,
a defendant who grabs the victim’s fingers and peels them
back to steal money commits robbery in Florida. Sanders
v. State, 769 So. 2d 506, 507–508 (Fla. App. 2000). But a
defendant who merely snatches money from the victim’s
hand and runs away has not committed robbery. Gold-
smith v. State, 573 So. 2d 445 (Fla. App. 1991). Similarly,
a defendant who steals a gold chain does not use “ ‘force,’
within the meaning of the robbery statute,” simply be-
cause the victim “fe[els] his fingers on the back of her
neck.” Walker v. State, 546 So. 2d 1165, 1166–1167 (Fla.
                 Cite as: 586 U. S. ____ (2019)                 13

                     Opinion of the Court

App. 1989). It is worth noting that, in 1999, Florida en-
acted a separate “sudden snatching” statute that pro-
scribes this latter category of conduct; under that statute,
it is unnecessary to show either that the defendant “used
any amount of force beyond that effort necessary to obtain
possession of the money or other property” or that “[t]here
was any resistance by the victim to the offender.” Fla.
Stat. §812.131 (1999).
   Thus, the application of the categorical approach to the
Florida robbery statute is straightforward. Because the
term “physical force” in ACCA encompasses the degree of
force necessary to commit common-law robbery, and be-
cause Florida robbery requires that same degree of “force,”
Florida robbery qualifies as an ACCA-predicate offense
under the elements clause. Cf. Descamps v. United States,
570 U.S. 254, 261 (2013) (“If the relevant statute has the
same elemen[t],” “then the prior conviction can serve as an
ACCA predicate”).
                             IV
  In sum, “physical force,” or “force capable of causing
physical pain or injury,” Johnson, 559 U.S., at 140, in-
cludes the amount of force necessary to overcome a vic-
tim’s resistance. Robbery under Florida law corresponds
to that level of force and therefore qualifies as a “violent
felony” under ACCA’s elements clause. For these reasons,
we affirm the judgment of the Eleventh Circuit.

                                                  It is so ordered.
                 Cite as: 586 U. S. ____ (2019)           1

                   S OTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________


                         No. 17–5554
                         _________________


        DENARD STOKELING, PETITIONER v.
                UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEV ENTH CIRCUIT
                      [January 15, 2019]

  JUSTICE SOTOMAYOR, with whom THE CHIEF JUSTICE,
JUSTICE GINSBURG, and JUSTICE KAGAN join, dissenting.
  In Johnson v. United States, 559 U.S. 133 (2010), this
Court ruled that the words “physical force” in the Armed
Career Criminal Act (ACCA), 18 U.S. C. §924(e)(2), de-
note a heightened degree of force, rather than the minimal
contact that would have qualified as “force” for purposes of
the common-law crime of battery. Id., at 139–140. This
case asks whether Florida robbery requires such “physical
force,” and thus qualifies as a “violent felony” under the
ACCA, even though it can be committed through use
of only slight force. See §924(e)(2)(B). Under Johnson,
the answer to that question is no. Because the Court’s
contrary ruling distorts Johnson, I respectfully dissent.
                             I
   As the majority explains, petitioner Denard Stokeling
pleaded guilty in 2016 to being a felon in possession of a
firearm in violation of 18 U.S. C. §922(g)(1). The Gov-
ernment and the probation department argued for an
increased sentence under the ACCA. Stokeling objected.
   The ACCA imposes a 15-year mandatory-minimum
sentence on any §922(g) offender who has been convicted
of at least three qualifying predicate convictions.
§924(e)(1). As relevant here, a past conviction can qualify
2               STOKELING v. UNITED STATES

                   S OTOMAYOR, J., dissenting

as an ACCA predicate if it is what ACCA calls a “violent
felony”—that is, “any crime punishable by imprisonment
for a term exceeding one year” that
       “(i) has as an element the use, attempted use, or
     threatened use of physical force against the person of
     another; or
       “(ii) is burglary, arson, or extortion, involves use of
     explosives, or otherwise involves conduct that pre-
     sents a serious potential risk of physical injury to an-
     other.” §924(e)(2)(B).
   Clause (i) is often called the “elements clause” (or “force
clause”), because it requires each qualifying crime to have
an element involving force. The first part of clause (ii) is
often called the “enumerated clause,” because it enumer-
ates certain generic crimes—such as burglary—that Con-
gress sought to cover. The final part of clause (ii), often
called the “residual clause,” once offered a catchall to
sweep in otherwise uncovered convictions, but the Court
struck it down as unconstitutionally vague in 2015. See
Johnson v. United States, 576 U. S. ___, ___ (slip op., at
15). So the elements clause and the enumerated clause
are now the only channels by which a prior conviction can
qualify as an ACCA “violent felony.”
   Whether Stokeling is subject to the ACCA’s 15-year
mandatory minimum hinges on whether his 1997 convic-
tion for Florida robbery, see App. 10, qualifies under the
elements clause. To determine whether a conviction quali-
fies as a violent felony under the ACCA, courts apply a
method called the categorical approach. See Taylor v.
United States, 495 U.S. 575, 600–602 (1990). In the
elements-clause context, that method requires asking
whether the least culpable conduct covered by the statute at
issue nevertheless “has as an element the use, attempted
use, or threatened use of physical force against the person
of another.” See §924(e)(2); Johnson, 559 U.S., at 137. If
                  Cite as: 586 U. S. ____ (2019)           3

                   S OTOMAYOR, J., dissenting

it does not, then the statute is too broad to qualify as a
“violent felony.” In determining what a state crime covers
for purposes of this federal sentencing enhancement,
federal courts look to, and are constrained by, state courts’
interpretations of state law. See id., at 138.
   As relevant here, Florida law defines robbery as “the
taking of money or other property . . . from the person or
custody of another . . . when in the course of the taking
there is the use of force, violence, assault, or putting in
fear.” Fla. Stat. §812.13(1) (2017). The Florida Supreme
Court has interpreted the statute’s reference to force to
require “force sufficient to overcome a victim’s resistance.”
Robinson v. State, 692 So. 2d 883, 887 (1997). Otherwise,
the “degree of force used is immaterial.” Montsdoca v.
State, 84 Fla. 82, 86, 93 So. 157, 159 (1922). If the re-
sistance is minimal, the force need only be minimal as
well.
                             II
  Florida robbery, as interpreted and applied by the Florida
courts, covers too broad a range of conduct to qualify as
a “violent felony” under the ACCA. Both the text and
purpose of the ACCA—particularly as they have already
been construed by our precedents—demonstrate why.
                              A
  In considering the text of the ACCA, we do not write on
a clean slate. As everyone seems to agree, the key prece-
dent here is this Court’s decision in Johnson v. United
States, 559 U.S. 133. See ante, at 3, 8. But while the
majority claims to honor Johnson, ante, at 8–10, it does so
in the breach.
  Johnson concerned whether Florida battery qualified as
an ACCA predicate under the elements clause. This Court
held that it did not. To arrive at that answer, the Court
was required to interpret what exactly Congress meant
4              STOKELING v. UNITED STATES

                   S OTOMAYOR, J., dissenting

when it used the words “physical force” to define the kind
of “violent felony” that should be captured by the ACCA’s
elements clause. See 559 U.S., at 138–143.
   Rather than parsing “cherry pick[ed] adjectives,” ante,
at 10, it is instructive to look to how Johnson actually
answered that question. Writing for the Court, Justice
Scalia explained:
    “We think it clear that in the context of a statutory
    definition of ‘violent felony,’ the phrase ‘physical force’
    means violent force—that is, force capable of causing
    physical pain or injury to another person. See Flores
    v. Ashcroft, 350 F.3d 666, 672 (CA7 2003) (Easter-
    brook, J.). Even by itself, the word ‘violent’ in
    §924(e)(2)(B) connotes a substantial degree of force.
    Webster’s Second 2846 (defining ‘violent’ as ‘[m]oving,
    acting, or characterized, by physical force, esp. by ex-
    treme and sudden or by unjust or improper force; furi-
    ous; severe; vehement . . . ’); 19 Oxford English Dic-
    tionary 656 (2d ed. 1989) (‘[c]haracterized by the
    exertion of great physical force or strength’); Black’s
    [Law Dictionary] 1706 [(9th ed. 2009)] (‘[o]f, relating
    to, or characterized by strong physical force’). When
    the adjective ‘violent’ is attached to the noun ‘felony,’
    its connotation of strong physical force is even clearer.
    See id., at 1188 (defining ‘violent felony’ as ‘[a] crime
    characterized by extreme physical force, such as mur-
    der, forcible rape, and assault and battery with a dan-
    gerous weapon’); see also United States v. Doe, 960 F.
2d 221, 225 (CA1 1992) (Breyer, C. J.) (‘[T]he term
    to be defined, “violent felony,” . . . calls to mind a
    tradition of crimes that involve the possibility of
    more closely related, active violence’).” 559 U.S., at
    140–141.
In other words, in the context of a statute delineating
“violent felon[ies],” the phrase “physical force” signifies a
                  Cite as: 586 U. S. ____ (2019)           5

                   S OTOMAYOR, J., dissenting

degree of force that is “violent,” “substantial,” and
“strong”—“that is, force capable of causing physical pain
or injury to another person.” See id., at 140; see also id.,
at 142 (“As we have discussed . . . the term ‘physical force’
itself normally connotes force strong enough to constitute
‘power’—and all the more so when it is contained in a
definition of ‘violent felony’ ”).
   The majority, slicing Johnson up, concentrates heavily
on the phrase “capable of causing physical pain or injury”
and emphasizes the dictionary definition of the word
“capable” to suggest that Johnson “does not require any
particular degree of likelihood or probability” of “pain or
injury”—merely, as with any law professor’s eggshell-
victim hypothetical, “potentiality.” Ante, at 10–11. Our
opinions, however, should not be “parsed as though we
were dealing with the language of a statute,” Reiter v.
Sonotone Corp., 442 U.S. 330, 341 (1979), and in any
event, the majority’s parsing goes astray. It is clear in
context that the Court in Johnson did not mean the word
“capable” in the way that the majority uses it today, be-
cause Johnson rejected an interpretation of “physical
force” that would have included a crime of battery that
could be satisfied by “[t]he most ‘nominal contact,’ such as
a ‘ta[p] . . . on the shoulder without consent.’ ” 559 U.S.,
at 138. As any first-year torts student (or person with a
shoulder injury) quickly learns, even a tap on the shoulder
is “capable of causing physical pain or injury” in certain
cases. So the Court could not have meant “capable” in the
“potentiality” sense that the majority, see ante, at 11,
ascribes to it. Rather, it meant it in the sense that its
entire text indicates: “force capable of causing physical
pain or injury” in the sense that a “strong” or “substantial
degree of force” can cause physical pain or injury. See
Johnson, 559 U.S., at 140. The phrase denoted, that is, a
heightened degree of force.
   Florida robbery, as interpreted by the Florida Supreme
6               STOKELING v. UNITED STATES

                    S OTOMAYOR, J., dissenting

Court, cannot meet Johnson’s definition of physical force.
As noted above, Florida robbery requires “force sufficient
to overcome a victim’s resistance.” Robinson, 692 So. 2d,
at 887. But that can mean essentially no force at all. See
McCloud v. State, 335 So. 2d 257, 258 (Fla. 1976) (“Any
degree of force suffices to convert larceny into a robbery”);
Montsdoca, 84 Fla., at 86, 93 So., at 159 (“The degree of
force used is immaterial”). For example, the force element
of Florida robbery is satisfied by a pickpocket who at-
tempts to pull free after the victim catches his arm. See
Robinson, 692 So. 2d, at 887, n. 10 (citing Colby v. State,
46 Fla. 112, 113, 35 So. 189, 190 (1903)). Florida courts
have held the same for a thief who pulls cash from a vic-
tim’s hand by “ ‘peel[ing] [his] fingers back,’ ” regardless of
“[t]he fact that [the victim] did not put up greater re-
sistance.” Sanders v. State, 769 So. 2d 506, 507 (Fla. App.
2000). The Government concedes, similarly, that a thief
who grabs a bag from a victim’s shoulder also commits
Florida robbery, so long as the victim instinctively holds
on to the bag’s strap for a moment. See Tr. of Oral Arg.
32–34; see also Benitez-Saldana v. State, 67 So. 3d 320,
322–323 (Fla. App. 2011). And Stokeling points to at least
one person who was convicted of Florida robbery after
causing a bill to rip while pulling cash from a victim’s
hand. See App. B to Brief for Petitioner.
   While these acts can, of course, be accomplished with
more than minimal force, they need not be. The thief who
loosens an already loose grasp or (assuming the angle is
right) tears the side of a $5 bill has hardly used any force
at all. Nor does the thief who simply pulls his arm free
from a store employee’s weak grasp or snatches a handbag
onto which a victim fleetingly holds use “force capable of
causing physical pain or injury to another person” in the
sense that Johnson meant the phrase, because he does not
use “a substantial degree of force” or “strong physical
force.” See Johnson, 559 U.S., at 140. By providing that
                  Cite as: 586 U. S. ____ (2019)             7

                   S OTOMAYOR, J., dissenting

“[a]ny degree of force suffices to convert larceny into a
robbery,” McCloud, 335 So. 2d, at 258—and thus making
robbers out of thieves who use minimal force—Florida
expands its law beyond the line that Johnson drew. The
least culpable conduct proscribed by Fla. Stat. §812.13
does not entail “physical force,” §924(e)(2)(B)(i), as this
Court properly construed that phrase in Johnson.
                               B
   The purpose underlying the ACCA confirms that a
robbery statute that sweeps as broadly as Florida’s does
not qualify as an ACCA predicate.
   As noted above, the ACCA prescribes a 15-year
mandatory-minimum prison term for anyone convicted of
being a felon in possession of a firearm so long as that person
has three qualifying past convictions. In Begay v. United
States, 553 U.S. 137 (2008), this Court explained that,
“[a]s suggested by its title, the Armed Career Criminal Act
focuses upon the special danger created when a particular
type of offender—a violent criminal or drug trafficker—
possesses a gun.” Id., at 146. The ACCA, that is to say,
does not look to past crimes simply to get a sense of
whether a particular defendant is generally a recidivist;
rather, it looks to past crimes to determine specifically
“the kind or degree of danger the offender would pose were
he to possess a gun.” Ibid.
   Begay considered whether a New Mexico felony convic-
tion for driving under the influence of alcohol (DUI) quali-
fied as an ACCA predicate under the now-defunct residual
clause. See id., at 141–142. Felony DUI, the Court ex-
plained, did not fit with the types of crimes that Congress
was trying to capture, because while it “reveal[ed] a de-
gree of callousness toward risk,” it did not “show an in-
creased likelihood that the offender is the kind of person
who might deliberately point [a] gun and pull the trigger.”
Id., at 146. The Court had “no reason to believe that
8              STOKELING v. UNITED STATES

                   S OTOMAYOR, J., dissenting

Congress intended a 15-year mandatory prison term
where that increased likelihood does not exist.” Ibid.
   The same is true here. The lower grade offenders whom
Florida still chooses to call “robbers” do not bear the hall-
marks of being the kind of people who are likely to point a
gun and pull the trigger, nor have they committed the
more aggravated conduct—pointing a weapon, inflicting
bodily injury—that most people think of when they hear
the colloquial term “robbery.” Under Florida law, “rob-
bers” can be glorified pickpockets, shoplifters, and purse
snatchers. No one disputes that such an offender, if later
discovered illegally in possession of a firearm, will in many
cases merit greater punishment as a result of the past
offense; unless it occurred far in the past, such a convic-
tion will typically increase that defendant’s advisory sen-
tencing range under the U. S. Sentencing Guidelines. See
Rosales-Mireles v. United States, 585 U. S. ___, ___–___
(2018) (slip op., at 2–3); United States Sentencing Com-
mission, Guidelines Manual §§1B1.1(a)(6)–(7), 4A1.1,
4A1.2(e) (Nov. 2018). But there is “no reason to believe
that Congress intended a 15-year mandatory prison term”
for such offenders, who do not present the increased risk of
gun violence that more aggravated offenders present. See
Begay, 553 U.S., at 146.
                            III
  Unable to rely heavily on text, precedent, or purpose to
support its holding that Florida robbery qualifies as an
ACCA “violent felony,” the majority turns to the common
law, to legislative and statutory history, and finally to
what it perceives as the consequences of ruling for Stokel-
ing. None of these rationales is persuasive.
                           A
  The majority observes that Florida’s statute requires no
less force than was necessary to commit common-law
                  Cite as: 586 U. S. ____ (2019)             9

                    S OTOMAYOR, J., dissenting

robbery. That may well be true: The majority notes, for
example, that at common law “it was robbery to pull a
diamond pin out of a woman’s hair when doing so tore
away hair attached to the pin,” ante, at 4, and as anyone
who has ever pulled a bobby pin out of her hair knows,
hair can break from even the most minimal force. In the
majority’s telling, however, the ACCA itself “encompasses
the degree of force necessary to commit common-law rob-
bery.” Ante, at 13. That proposition is flatly inconsistent
with Johnson.
   In explaining its interpretation of “physical force,” the
Court in Johnson expressly rejected the common law’s
definition of “force,” see 559 U.S., at 139, instead recogniz-
ing that the phrase should be “give[n] . . . its ordinary
meaning,” id., at 138. At common law, “force” could be
“satisfied by even the slightest offensive touching.” Id., at
139. But as the Court observed, “[a]lthough a common-
law term of art should be given its established common-
law meaning, we do not assume that a statutory word is
used as a term of art where that meaning does not fit.”
Ibid. (citation omitted). Rather, “context determines
meaning,” ibid., and, “in the context of a statutory defini-
tion of ‘violent felony,’ ” the ordinary rather than the
common-law meaning of “force” was what fit, id., at 140.
   The majority now says that while Johnson rejected the
common-law meaning of force with regard to battery, it
nevertheless meant somehow to preserve the common-law
meaning of force with regard to robbery. See ante, at 4–6,
8–10. In other words, to reach its conclusion, the majority
must construe “physical force” in §924(e)(2)(B)(i) to bear
two different meanings—Johnson’s and the majority’s—
depending on the crime to which it is being applied. That
is a radical and unsupportable step.
   To be clear, the majority does not simply rule that the
phrase “physical force” carries the common-law meaning
in one place but a different meaning in another statutory
10             STOKELING v. UNITED STATES

                   S OTOMAYOR, J., dissenting

provision. There would certainly be precedent for that.
See, e.g., United States v. Castleman, 572 U.S. 157, 162–
168 (2014) (explaining why the phrase “physical force”
took on a common-law meaning, rather than its ACCA
meaning under Johnson, in the context of a statute defin-
ing a “ ‘misdemeanor crime of domestic violence’ ”). John-
son, in fact, expressly reserved the question whether
“physical force” might mean something different in the
context of a different statutory definition. See 559 U.S.,
at 143–144.
  What Johnson did not do, however, was suggest that
“physical force” in a single clause—the elements clause—
that Johnson addressed might mean two different things
for two different crimes. See id., at 143 (“We have inter-
preted the phrase ‘physical force’ only in the context of a
statutory definition of ‘violent felony’ ”); see also id., at
138–142. Johnson had good reason not to say so: because
that is not how we have said that statutory interpretation
works. See, e.g., Clark v. Martinez, 543 U.S. 371, 378
(2005) (observing that a single statutory word or phrase
“cannot . . . be interpreted to do” two different things “at
the same time”); Ratzlaf v. United States, 510 U.S. 135,
143 (1994) (similar).
  Starting today, however, the phrase “physical force” in
§924(e)(2)(B)(i) will apparently lead a Janus-faced exist-
ence. When it comes to battery, that phrase will look
toward ordinary meaning; when it comes to robbery, that
same piece of statutory text will look toward the common
law. To the extent that is a tenable construction, the
majority has announced a brave new world of textual
interpretation. To the extent that a phrase so divided
cannot stand, meanwhile, one could be forgiven for think-
ing that the majority, though it claims to praise Johnson,
comes instead to bury it.
                  Cite as: 586 U. S. ____ (2019)           11

                   S OTOMAYOR, J., dissenting

                              B
    To shore up its argument that the ACCA’s use of the
phrase “physical force,” at least in the context of robbery,
takes on the common-law meaning of “force,” the majority
invokes the history of the ACCA. Statutory history is no
help to the majority here.
    As the majority notes, a precursor to the ACCA pre-
scribed a mandatory-minimum sentence for people con-
victed of firearm offenses who had three qualifying prior
convictions “for robbery or burglary.” 18 U.S. C. App.
§1202(a) (1982 ed., Supp. II). That statute defined rob-
bery, as relevant, as “the taking of the property of another
. . . by force or violence.” §1202(c)(8) (1982 ed., Supp. II).
See ante, at 3–4. In other words, it is undisputed that at
one point, in a previous statute, Congress enumerated
robbery as a qualifying predicate and used the words
“force or violence” to describe a generic version of the
crime.
    Then, in 1986, Congress changed the statute, substitut-
ing instead the language we know today. See Career
Criminals Amendment Act of 1986, §1402, 100 Stat. 3207–
39. Gone was any explicit reference to “robbery”; in its
place came not only the elements clause (our focus here)
but also the enumerated clause (which retained an express
reference to “burglary” but omitted “robbery”) and the
capacious residual clause (struck down in 2015). See ante,
at 6; supra, at 2; see also Taylor, 495 U.S., at 582–584. So
Congress did two salient things: It expanded the predi-
cates in general, and it deleted an express reference to
robbery.
    The majority reasons that because (1) the old law’s
definition of “robbery” as a taking involving “force or
violence” matched various common-law definitions of
robbery, (2) Congress kept the word “force” (though not “or
violence”) in the new law’s elements clause while deleting
the word “robbery,” and (3) Congress meant to expand the
12             STOKELING v. UNITED STATES

                   S OTOMAYOR, J., dissenting

enhancement’s reach in a general sense, Congress must
have meant for the phrase “physical force” in the new law
also to carry the common-law meaning of robbery. See
ante, at 4–7. The conclusion that the majority draws from
these premises does not follow, for at least four reasons.
   First, as already discussed, the question whether Con-
gress’ use of the phrase “physical force” in the new law—
that is, in the ACCA’s elements clause—carries the
common-law meaning of “force” was already asked and an-
swered by Johnson: It does not. See 559 U.S., at 138–143,
145; supra, at 9–10. This part of the majority’s argument
may be couched in statutory history, but it is no more than
an attempt to relitigate Johnson.
   Second, Congress deleted the word “robbery” from the
statute altogether while still enumerating robbery’s for-
mer neighbor, “burglary,” in the enumerated clause. See
supra, at 2, 11. When Congress keeps one piece of statu-
tory text while deleting another, we generally “have no
trouble concluding that” it does so with purpose, see, e.g.,
Director of Revenue of Mo. v. CoBank ACB, 531 U.S. 316,
324 (2001), absent some reason to believe that the missing
term simply got “lost in the shuffle,” United States v.
Wilson, 503 U.S. 329, 336 (1992). See also, e.g., Russello
v. United States, 464 U.S. 16, 23–24 (1983) (“Where Con-
gress includes limiting language in an earlier version of a
bill but deletes it prior to enactment, it may be presumed
that the limitation was not intended”). Here, it is incon-
ceivable that Congress simply lost track of robbery, one of
only two generic crimes that it enumerated in the old
statute. Accordingly, if Congress had wanted to retain the
old statute’s specific emphasis on robbery, the natural
reading is that it would have accomplished that goal the
same way it did with burglary: by making it an enumer-
ated offense. That it did not do so is telling.
   Third, the fact that Congress wished to “expan[d] the
predicate offenses triggering the sentence enhancement,”
                      Cite as: 586 U. S. ____ (2019)                    13

                       S OTOMAYOR, J., dissenting

Taylor, 495 U.S., at 582, is entirely consistent with paring
back the statute’s sweep with regard to robbery specifically.
I may wish to expand the contents of my refrigerator,
but that does not mean that I will buy more of every single
item that is currently in it the next time that I go shop-
ping. Here, the ACCA—with its (new, generalized) ele-
ments clause, its (augmented) enumerated clause, and
(until recently) its highly capacious residual clause—
undeniably expanded the precursor statute’s bare enu-
meration of robbery and burglary, regardless of how many
robbery statutes qualify as predicates specifically under
the elements clause. 1
   Fourth, even assuming that Congress wanted robbery to
remain largely encompassed by the ACCA despite deleting
the word from the precursor statute, that intent is fully
consistent with properly applying Johnson here. The
majority, by focusing on the elements clause, ignores the
residual clause, which—until it was declared unconstitu-
tional in 2015—provided a home for many crimes regard-
less of whether they included an element of violent “physi-
cal force.” 2 Hewing to a proper reading of Johnson, in
——————
  1 Of course, whether Congress wished to pull back the throttle with

regard to robbery across the whole ACCA is less certain. (Recall that
Congress also enacted the capacious residual clause.) But that is why
the statutory history cannot tell us what the majority claims that it can
about the elements clause specifically. Instead, the more reliable guide
is the new text that Congress enacted to replace the old. Cf. West
Virginia Univ. Hospitals, Inc. v. Casey, 499 U.S. 83, 98 (1991) (“The
best evidence of [Congress’] purpose is the statutory text adopted by
both Houses of Congress and submitted to the President”). And here,
Congress omitted generic robbery altogether and made the “violent
felony” clause at issue require “physical force.” See supra, at 2, 4–5, 11.
  2 In fact, the case in which this Court ruled that its decision striking

down the residual clause applied retroactively on collateral review
centered on a Florida robbery conviction under §812.13(1). See Welch v.
United States, 578 U. S. ___, ___–___ (2016) (slip op., at 4–5). The
Eleventh Circuit, reviewing the defendant’s ACCA enhancement on
direct appeal, had ruled that Florida robbery (including when, under
14                STOKELING v. UNITED STATES

                      S OTOMAYOR, J., dissenting

other words, does not require assuming that Congress
constricted the precursor statute’s application to robbery
when it enacted today’s ACCA; whatever robberies would
have qualified under the old statute presumably could
have still qualified under the residual clause during its
nearly 20-year existence.
  In short, the statutory history does not undermine the
conclusion that the ACCA’s elements clause, under our
precedents, is not broad enough to encompass Florida’s
robbery statute. Congress deleted the word “robbery,”
kept the word “burglary,” supplemented burglary with the
catchall residual clause that still captured many robberies
outside the elements clause, and used the phrase “physical
force” in the elements clause to define a type of “violent
felony,” which Johnson tells us requires more force than
the term’s common-law meaning denotes. See 559 U.S.,
at 138–143, 145. Statutory history cannot get the major-
ity past both the text and the force of stare decisis here.
                             C
  That leaves the majority with only the practical conse-
quences that it asserts would follow if this Court were to
hold that Florida robbery does not qualify under the
ACCA’s elements clause. See ante, at 7–8. While looking
to how an interpretation of a federal statute would affect
the applicability of related state statutes can be a useful
approach in these cases, see, e.g., Castleman, 572 U.S.,
at 167, the results that follow from a proper reading of

——————
previous law, it could be accomplished merely “by sudden snatching”)
qualified as an ACCA predicate under the residual clause without
deciding whether it also qualified under the elements clause. See
United States v. Welch, 683 F.3d 1304, 1310–1314 (2012). Other
Circuits likewise ruled, in the years before the clause’s demise, that
other state robbery statutes qualified under the residual clause. See,
e.g., United States v. Mitchell, 743 F.3d 1054, 1062–1063 (CA6 2014)
(collecting cases).
                     Cite as: 586 U. S. ____ (2019)                    15

                       S OTOMAYOR, J., dissenting

Johnson are not nearly as incongruous as the majority
suggests.
   To begin, take the majority’s assertion “that many
States’ robbery statutes would not qualify as ACCA predi-
cates,” ante, at 7, if the Court were to apply Johnson as it
was written. The accuracy of this statement is far less
certain than the majority’s opinion lets on. While Stokel-
ing and the Government come close to agreeing that at
least 31 States’ robbery statutes do have an overcoming-
resistance requirement, see ante, at 7, that number is not
conclusive because neither Stokeling nor the Government
has offered an accounting of how many of those States
allow minimal force to satisfy that requirement, as Florida
does. Because robbery laws vary from State to State, and
because even similarly worded statutes may be construed
differently by different States’ courts, some of those 31
States may well require more force than Florida does.
See, e.g., United States v. Doctor, 842 F.3d 306, 312 (CA4
2016) (ruling that “there is no indication that South Caro-
lina robbery by violence”—a statute cited by the Govern-
ment here—“can be committed with minimal actual
force”); see also Gonzales v. Duenas-Alvarez, 549 U.S. 183,
193 (2007) (explaining that the categorical approach “re-
quires a realistic probability, not a theoretical possibility,
that the State would apply its statute to conduct that falls
outside the generic definition of a crime”). 3
——————
  3 The majority is able to suggest that following Johnson would beget a

larger practical effect because it frames the question presented more
broadly than is warranted. The majority avers that “[t]his case re-
quires us to decide whether a robbery offense that has as an element
the use of force sufficient to overcome a victim’s resistance necessitates
the use of ‘physical force’ within the meaning of the [ACCA].” Ante, at
1. But this case hinges on the fact that the Florida courts have ruled
that the amount of resistance offered—and therefore the amount of
force necessary to overcome it—is irrelevant. See supra, at 6–7. In
other words, this case presents only the narrower question whether a
robbery offense that has as an element the use of force sufficient to
16                STOKELING v. UNITED STATES

                       S OTOMAYOR, J., dissenting

   Furthermore, even if it is true “that many States’ rob-
bery statutes would not qualify as ACCA predicates”
under a faithful reading of Johnson, see ante, at 7, that
outcome would stem just as much (if not more) from the
death of the residual clause as from a decision in this case.
As discussed above, various state robbery statutes quali-
fied under that expansive clause for nearly 20 years, until
vagueness problems led this Court to strike the clause
down as unconstitutional. See supra, at 13–14, and n. 2;
see also Johnson v. United States, 576 U. S. ___ (2015).
The fall of that clause would therefore be an independent
cause of any drop in qualifying predicates, regardless of
what this Court decides today. (A drop in robbery statutes
qualifying as ACCA predicates could also, of course, be
traceable to Congress’ decision not to continue enumerat-
ing robbery when it enacted the ACCA in the first place.)
In short, the majority, fearful for the camel, errs in blam-
ing the most recent straw. 4
   Separately, even if a number of simple robbery statutes
were to cease qualifying as ACCA predicates, that does not
mean—as the majority implies, see ante, at 7—that the
same fate necessarily would befall most or even many

——————
overcome a victim’s resistance—even if that resistance is minimal—
necessitates the use of “physical force” within the meaning of the
ACCA. See also Brief for Petitioner i. If a state robbery statute’s
overcoming-resistance requirement were pegged under state law to
more than minimal resistance, this would be a different case.
  4 The majority’s doubling down on Johnson’s “capable of causing

physical pain or injury” language, see ante, at 10–11, suggests nostalgia
for the residual clause (which reads: “otherwise involves conduct that
presents a serious potential risk of physical injury to another,” 18
U.S. C. §924(e)(2)(B)). Congress could, at any time, re-enumerate
robbery (and any other crimes it might have intended the residual
clause to cover) if it so chose. The majority’s decision today, mean-
while—with its endorsement of the mere “potentiality” of injury, see
ante, at 11—risks sowing confusion in the lower courts for years to
come.
                     Cite as: 586 U. S. ____ (2019)                    17

                       S OTOMAYOR, J., dissenting

aggravated robbery statutes. The majority offers the
single example of Florida aggravated robbery, noting that
“Florida requires the same element of ‘force’ for both
armed robbery and basic robbery.” Ibid. But while the
majority accurately describes Florida law, there is scant
reason to believe that a great many other States’ statutes
would be similarly affected, because the effect that hewing
to Johnson would have on Florida aggravated robbery
stems from the idiosyncrasy that Florida aggravated
robbery requires neither displaying a weapon nor threat-
ening or inflicting bodily injury. 5 The result for Florida
aggravated robbery therefore sheds little light on what
would happen to other aggravated-robbery statutes, the
vast majority of which do (and did at the time of the
ACCA’s enactment) appear to provide for convictions on
such grounds—and whose validity as ACCA predicates
would not necessarily turn on the question the Court faces
today. 6 The majority mistakes one anomalous result for a
——————
   5 Specifically, hewing to a proper reading of Johnson would also affect

Florida’s aggravated robbery statute because the crime’s only element
involving force is the one that it shares with Florida simple robbery.
See Fla. Stat. §812.13(1). In Florida, robbery becomes aggravated if the
defendant “carrie[s]” a weapon, see §812.13(2), but that means that the
crime sweeps in offenders who never brandished, used, or otherwise
intimated that they were armed, see, e.g., State v. Burris, 875 So. 2d
408, 413 (Fla. 2004), and therefore prevents the crime from necessarily
involving the “threatened use of physical force,” see 18 U.S. C.
§924(e)(2)(B)(i). See also Tr. of Oral Arg. 4 (explaining this point).
   6 See,   e.g., Ala. Code §13A–8–41(a)(2) (2015); Alaska Stat.
§§11.41.500(a)(2)–(3) (2016); Ariz. Rev. Stat. Ann. §13–1904(A)(2)
(2018); Ark. Code Ann. §§5–12–103(a)(2)–(3) (2013); Cal. Penal Code
Ann. §§12022.53, 12022.7 (West 2018 Cum. Supp.); Colo. Rev. Stat.
Ann. §18–4–302(1)(b) (2018); Conn. Gen. Stat. §§53a–134(a)(1), (3)
(2017); Del. Code Ann., Tit. 11, §§832(a)(1)–(3) (2015); Ga. Code Ann.
§16–8–41(a) (2018); Haw. Rev. Stat. §§708–840(1)(a), (b)(ii) (2014); Ill.
Comp. Stat., ch. 720, §§5/18–1(b)(1), 5/18–2(a)(3)–(4) (2018 Cum.
Supp.); Ind. Code §35–42–5–1 (2018 Cum. Supp.); Kan. Stat. Ann. §21–
5420(b)(2) (Supp. 2017); Ky. Rev. Stat. Ann. §§515.020(1)(a), (c) (Lexis
2014); La. Rev. Stat. Ann. §§14:64.1(A), 64.3, 64.4(A)(1) (West 2016);
18                 STOKELING v. UNITED STATES

                       S OTOMAYOR, J., dissenting

reason not to apply Johnson as it was written.
                            IV
  This Court’s decision in Johnson tells us that when
Congress wrote the words “physical force” in the context of
a statute targeting “violent felon[ies],” it eschewed the
common-law meaning of those words and instead required
a higher degree of force. See 559 U.S., at 138–143, 145.
Johnson resolves this case. Florida law requires no more
than minimal force to commit Florida robbery, and Florida
law therefore defines that crime more broadly than Con-
gress defined the elements clause.
  The crime that most people think of when they think of
“robbery” is a serious one. That is all the more reason,
however, that this Court should not allow a dilution of the
——————
Me. Rev. Stat. Ann., Tit. 17–A, §651(1)(D) (2018 Cum. Supp.); Md.
Crim. Law Code Ann. §3–403(a)(2) (2012); Mich. Comp. Laws Ann.
§750.529 (West 2004); Minn. Stat. §609.245(2) (2018); Miss. Code Ann.
§97–3–79 (2014); Mo. Rev. Stat. §§570.023(1)(1), (3)–(4) (2016); Neb.
Rev. Stat. §§28–324, 28–1205 (2015); N. H. Rev. Stat. Ann.
§636:1(III)(b) (2016); N. Y. Penal Law Ann. §§160.10(2)(a)–(b),
160.15(1), (3)–(4) (West 2015); N. D. Cent. Code Ann. §§12.1–22–01(1)–
(2) (2012); Ohio Rev. Code Ann. §§2911.01(A)(1), (3) (Lexis 2014); Okla.
Stat. Ann., Tit. 21, §§797(1)–(3), 801 (2015); Ore. Rev. Stat.
§§164.405(1)(a), 164.415(1)(b)–(c) (2017); 18 Pa. Cons. Stat.
§§3701(a)(1)(i)–(ii), (iv) (2015); R. I. Gen. Laws §11–39–1(a) (2002);
S. D. Codified Laws §22–30–6 (2017); Tenn. Code Ann. §§39–13–402(a),
39–13–403(a) (2011); Tex. Penal Code Ann. §29.03(a) (West 2011); Utah
Code §§76–6–302(1)(a)–(b) (2017); V t. Stat. Ann., Tit. 13, §608(c) (2009);
V a. Code Ann. §§18.2–53.1, 18.2–58 (2014); Wash. Rev. Code
§§9A.56.200(1)(a)(ii)–(iii) (2015); W. V a. Code Ann. §61–2–12(a) (Lexis
2014); Wis. Stat. §943.32(2) (2005); Wyo. Stat. Ann. §§6–2–401(c)
(2017); see also Reply Brief 22–23; App. to Reply Brief 9a–18a (listing
29 States with aggravated-robbery statutes that could have qualified at
the time of the ACCA’s enactment because of a weapon-using, weapon-
displaying, or weapon-representing element; an additional 10 States,
excluding duplicates, that could have potentially qualified at that time
because of a physical-injury element; and an additional 15 States, some
duplicative, with potentially qualifying statutes that have been enacted
since).
                 Cite as: 586 U. S. ____ (2019)          19

                   S OTOMAYOR, J., dissenting

term in state law to drive the expansion of a federal stat-
ute targeted at violent recidivists. Florida law applies the
label “robbery” to crimes that are, at most, a half-notch
above garden-variety pickpocketing or shoplifting. The
Court today does no service to Congress’ purposes or our
own precedent in deeming such crimes to be “violent felo-
nies”—and thus predicates for a 15-year mandatory-
minimum sentence in federal prison.
  I respectfully dissent.